 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9         FOR THE EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION

10   BOYD RODGERS, an individual,                 ) CIVIL NO. 2:19-CV-00660-WBS-CKD
                                                  )
11                  Plaintiffs,                   )
                                                  )
12          vs.                                   )
                                                  ) ORDER DISMISSING ENTIRE ACTION
13   CVS PHARMACY, INC.; and DOES 1               ) WITH PREJUDICE
     through 55, inclusive,                       )
14                                                )
                    Defendants.                   )
                                                  )
15                                                )
16

17   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

18          Having reviewed the parties’ stipulation to dismiss the above-entitled action with

19   prejudice, IT IS HEREBY ORDERED that this action is dismissed in its entirety, with prejudice,

20   pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1)(A)(ii). Each party shall bear their

21   own attorney’s fees and costs.

22          IT IS SO ORDERED.

23   Dated: September 16, 2019

24

25

26
27

28
                                               1
     [Proposed] Order Dismissing Entire Action With Prejudice
     USDC Eastern No: 2:19-CV-00660-WBS-CKD
